Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

3.	Claim.1 is rejected under 112 (b) since the claim is directed to a user terminal which is a machine which consists of parts/devices (see MPEP 2106).  However, no components are being claimed. Transmitting/receiving section and control section are not component. Transceiver, receiver, controller are components

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2017/0223686 to You et al. (hereinafter You)

 	As to claims 1 and 4, You discloses a user terminal comprising:
 	a transmitting/receiving section that performs at least one of receipt and transmission of a transport block (TB) by using a data channel in a predetermined period (You; [0009] discloses UE receiving PDSCH (=data channel) in the mapped in the PRB. [0127] discloses transport block is included in the PDSCH.  Fig.14 shows PDSCH is transmitted in a subframe (=predetermined period)); and
 	a control section that calculates a total number of resource elements allocated to the data channel in the above predetermined period, by taking into account another channel that is allocated in the predetermined period (You; [0193] discloses Total number of REs in a PRB are 168. Out of 168 REs total number of resource elements allocated to the data channel are 60 REs wherein 72 REs are allocated to the PDCCH (=another channel) and a DMRS. Fig.14 shows PDSCH and PDCCH are transmitted in the subframe means the other channel is allocated to the predetermined period). 

 	As to claims 2, the rejection of claim 1 as listed above is incorporated herein. In addition, You discloses wherein the control section calculates a total number of resource elements allocated to the data channel in the predetermined period, based on the number of resource elements allocated to the data channel in one resource block, in which a control channel is included, and the number of resource elements allocated to the data channel in one resource block, in which the control channel is not included (You; [0193] discloses a UE uses 60% of the REs of a total number of REs (i.e 168 REs)  in a  PRB when PDCCH and a DMRS are 

 	As to claims 3, the rejection of claim 1 as listed above is incorporated herein. In addition, You discloses wherein the control section calculates an average number of symbols per resource block for the data channel, based on the number of symbols allocated to the data channel in one resource  block, in which a control channel is included, and the number of symbols allocated to the data channel in one resource block, in which the control channel is not included, and calculates a total number of resource elements allocated to the data channel in the predetermined period, based on the average number of symbols ((You; [0193] discloses a UE uses 60% of the REs of a total number of REs (i.e 168 REs)  in a  PRB when PDCCH and a DMRS are not used  and uses only 35% (i.e 60 REs) of the REs of a total number of REs (i.e 168 REs)  in a  PRB when PDCCH and a DMRS are used. You at [0193] also discloses out of 14 symbols 2 symbols are used for control section when PDCCH and DMRS are received by the UE). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478